IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-20891
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,


versus

JACK NOVOSELSKY,

                                          Defendant-Appellant.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Southern District of Texas
               USDC No. CA-H-96-1916 (CR-H-91-59-25)
                         - - - - - - - - - -
                          Janurary 30, 1997
Before GARWOOD, JOLLY, and DENNIS, Circuit Judges.

PER CURIAM:*

     We construe the notice of appeal filed by Jack Novoselsky,

federal inmate #42181-019, as a request for the issuance of a

certificate of appealability (COA).    See Fed. R. App. P. 22(b);

United States v. Orozco, ___ F.3d ___ (5th Cir. Dec. 31, 1996,

No. 96-50402), 1996 WL 742530 at *4.   IT IS ORDERED that COA is

GRANTED on Novoselsky’s claim that counsel rendered ineffective

assistance by misinforming Novoselsky of the plea agreement terms




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-20891
                               - 2 -

and their effect.   See 28 U.S.C. § 2253(c)(2).   IT IS ALSO

ORDERED that COA is DENIED on the remaining issues.      See id.

     The district court’s summary denial of the 28 U.S.C. § 2255

motion fails to provide findings of fact and conclusions of law

on this ineffective-assistance claim, a claim for which the

defendant may be entitled to relief in light of the record

containing the affidavit of trial counsel.   See Gray v. Lucas,

677 F.2d 1086, 1102 (5th Cir. 1982), cert. denied, 461 U.S. 910

(1983).   Briefing by the Government is not necessary at this

time.   See Dickinson v. Wainwright, 626 F.2d 1184, 1186 (5th Cir.

Unit B 1980).

     Therefore, we vacate the district court’s order regarding

this one claim and remand for further proceedings.

     COA GRANTED ON ONE CLAIM.   VACATED AND REMANDED.